DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I, claims 1-9 in the reply filed on 10/19/2020 is acknowledged.  The traversal is on the ground(s) that the groups don’t lack unity.  This is not found persuasive because the rejection stated below shows that all of the technical features of claim 1 were known to one having ordinary skill.  This means that there is no special technical feature that, considered as a whole, provides a contribution over the prior art.  This then means there is no special technical feature that binds the groups together; hence, the inventions lack unity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2020
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Patent 7763345).
a.	As to claims 1, 3-9 Chen et al disclose a thermoplastic laminated plank, which will have four linear sides and a tongue and groove arrangement at the side edges of the panel for interconnection means (fig 4).  The plank comprises a core layer and a print layer, wherein the print layer is laminated to the core layer (abs).  The core layer is a moisture resistant .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Patent 7763345) in view of Miyafuji et al (US Publication 20130274410).
a.	As to claims 1, 3-9 Chen et al disclose a thermoplastic laminated plank, which will have four linear sides and a tongue and groove arrangement at the side edges of the panel for interconnection means (fig 4).  The plank comprises a core layer and a print layer, wherein the print layer is laminated to the core layer (abs).  The core layer is a moisture resistant (waterproof) (column 2 lines 9-14) is formed from a thermoplastic material (column 5 lines 55-65).  A print layer (top layer) made of an aminoplast resin impregnated paper which is a blend of urea formaldehyde and melamine formaldehyde (column 8 lines 25-40).  There is an adhesive 
b.	Miyafuji discloses an adhesive used for flooring (abs) wherein the adhesive is a hot melt adhesive that comprises a polyester backbone (paragraph 26) with the use of adhesion promoter (constituent) which can be an epoxy.
c.	It would have been obvious to one of ordinary skill in the art to have modified Chen with the use of the hot melt adhesive of Miyafuji as it would be a suitable alternative as it’s a known adhesive used within flooring.  See MPEP 2144.05

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Patent 7763345) and Miyafuji et al (US Publication 20130274410) in view of Nakagawa et al (US Patent 6479584)
a.	Chen and Miyafuji render claim 1 obvious for the reasons noted above, however are silent to the specific epoxy resin.  
b.	Nakagawa discloses the use of Bisphenol A epoxy as an adhesion promoter within adhesives.
c.	It would have been obvious to one of ordinary skill in the art to have modified Chen and Miyafuji with the addition of the specific adhesion promoter of Bisphenol A epoxy as Miyafuji discloses the use of epoxy adhesion promoters and this would be a suitable alternative.  See MPEP 2144.05

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785